Citation Nr: 1708022	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  13-05 507	)	DATE
	)
	)
 
On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for hypertension.
 

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from January 1969 to November 1975.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision of the Saint Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO). 

In October 1975 the Veteran filed a claim for hypertension, and the claim was denied in May 1976, for lack of a diagnosis of hypertension.  In June 2012 the Veteran filed to reopen his claim, noting he had been on medication since 1993.  

The RO issued a rating decision that confirmed the previous denial of service connection for hypertension.  In October 2012 the Veteran filed a notice of disagreement with that decision. In November 2012 a statement of the case continued the denial of service connection.  In October 2013, a supplemental statement of the case reopened the claim based on the September 2012 examination, but continued the denial.  

In April 2015 the Board issued a decision on the appeal.  The Board considered the claim to have been reopened, and issued a decision denying service connection for hypertension.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (hereinafter, "the Court").  In a July 2016 Order, the Court issued a Memorandum Decision and vacated and remanded the claim to the Board for additional development and readjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the previous denial of the Veteran's appeal, the Board relied on an opinion set out in a September 2012 VA examination report.  In that report, the examiner expressed the view that the Veteran had pre-hypertension at service enlistment, which remained the case throughout service, and eventually progressed to actual hypertension many years after service.  The Court, however, considered the examiner to have expressed an inconsistency in his review of the evidence that went unexplained, rendering the opinion inadequate for adjudication purposes.  Notably, the examiner remarked that some elevated blood pressure readings during service would have likely come down on repeat testing, yet found the single reading on the entrance examination report to be accurate.  In addition, the examiner appeared to accept as an established fact that the Veteran exhibited a pattern of elevated in-service blood pressure readings that was due to reactive hypertension, yet did not point to any evidence indicating the pattern existed, nor explain why he believed those in-service elevated readings were the result of reactive hypertension. 

In order to clarify the etiology of the Veteran's hypertension, additional follow-up as indicated below will be sought.  

Accordingly, the case is REMANDED for the following action:

1. Refer the claims file to a person with appropriate expertise who should be asked to review it, and render an opinion as to whether it is at least as likely as not the Veteran's hypertension had its onset during service.  

A complete rationale for any opinion or conclusions expressed should be set forth, with appropriate reference to facts found in the record.  

If the reviewer concludes the Veteran's in-service presentation was "pre-hypertension," the reviewer should define that term, explain the basis for making that conclusion, and describe the relationship between that condition and the Veteran's post-service hypertension.  Likewise, if pre-hypertension is shown in service, the reviewer should indicate whether that condition was present at entrance into service, explain the basis for drawing that conclusion, and if present at service entrance, indicate whether it increased in severity beyond its natural progression during service.  

If "reactive hypertension" is demonstrated in service, the reviewer should define that expression, set out the basis for making that conclusion, and describe any relationship between it and the Veteran's post-service hypertension.  

If it is necessary to examine the Veteran to obtain the requested opinions, that should be arranged.  

2. Upon completion of the above development, the AOJ/AMC should review the claims file to ensure that all of the foregoing development has been completed.  Then, the AOJ/AMC should re-adjudicate the issue of entitlement to service connection for hypertension.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



